IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


TRANSCONTINENTAL GAS PIPE LINE               : No. 49 MM 2019
COMPANY, LLC, ERIC WANNER, AND               :
JAMES L. SMITH,                              :
                                             :
                    Petitioners              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
THE COURT OF COMMON PLEAS OF                 :
LUZERNE COUNTY HONORABLE                     :
JUDGE WILLIAM AMESBURY,                      :
PRESIDING, AND G.A. WEST &                   :
COMPANY, INC.,                               :
                                             :
                    Respondents              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of May, 2019, the Petition for Review Including Petition

for Writs of Prohibition and Mandamus and Request for Emergency Stay, Application for

Leave to File Original Process, and Application for Emergency Stay are DENIED.